Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 19 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat 10756885 and U.S. Pat 11038670 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Yunlai (Jerry) Zha (Reg. No.: 79508) on 18 July 2022.
The application has been amended as follows: 

1.   (Currently Amended) A computer-implemented method, comprising: 
obtaining, by a first node of a computing system from a first entity, an authentication request for authenticating a user, wherein the authentication request comprises a decentralized identifier (DID) of the user;  
adding, by the first node to a blockchain, a first blockchain transaction for obtaining an authentication result endorsed by a second entity, wherein the authentication result indicates
obtaining, by a second node of the computing system from [[a]]the blockchain, the first blockchain transaction;
obtaining, by the second node, the authentication result
adding, by the second node to the blockchain, a second blockchain transaction comprising the authentication result;
obtaining, by the first node from the blockchain, the second blockchain transaction comprising the authentication result
transmitting, by the first node, the  and (i) grant the user access to the first entity when the authentication result indicates that the DID is registered with the second entity or (ii) deny the user access to the first entity when the authentication result indicates that the DID is registered with the second entity.

5.  (Canceled) 

6.  (Canceled)

12. (Currently Amended) The method of claim 11, wherein before obtaining the VC creation request, the method further comprises:
obtaining, by the second node from the second entity, a DID creation request for creating the DID corresponding to an account identifier;
obtaining, by the second node, a public key of a cryptographic key pair; 
generating, by the second node, the DID based on the public key; and
storing, by the second node, a mapping relationship between the account identifier and the generated DID.

14.   (Currently Amended) The method of claim 11, wherein:
the user corresponds to a primary DID and a secondary DID both known by the second entity; and
the primary DID corresponds to privacy information of the user that is untraceable based on the secondary DID.

15.  (Currently Amended) One or more non-transitory computer-readable storage media storing instructions executable by one or more processors, wherein execution of the instructions causes the one or more processors to perform operations comprising:
obtaining, from a first entity, an authentication request for authenticating a user, wherein the authentication request comprises a decentralized identifier (DID) of the user;  
adding, to a blockchain, a first blockchain transaction for obtaining an authentication result endorsed by a second entity, wherein the authentication result indicates whether the DID in the authentication request is registered with the second entity; 
obtaining, from [[a]]the blockchain, the first blockchain transaction;
obtaining the authentication result
adding, to the blockchain, a second blockchain transaction comprising the authentication result;
obtaining, from the blockchain, the second blockchain transaction comprising the authentication result
transmitting the  and (i) grant the user access to the first entity when the authentication result indicates that the DID is registered with the second entity or (ii) deny the user access to the first entity when the authentication result indicates that the DID is registered with the second entity.

20.  (Currently Amended) A system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising:
obtaining, from a first entity, an authentication request for authenticating a user, wherein the authentication request comprises a decentralized identifier (DID) of the user;  
adding, to a blockchain, a first blockchain transaction for obtaining an authentication result endorsed by a second entity, wherein the first blockchain transaction comprises an authorization encrypted with a private key of the user for permitting the first entity to access the authentication result of the user endorsed by the second entity, and wherein the authentication result indicates whether the DID in the authentication request is registered with the second entity; 
obtaining, from [[a]]the blockchain, the first blockchain transaction;
obtaining the authentication result
adding, to the blockchain, a second blockchain transaction comprising the authentication result;
obtaining, from the blockchain, the second blockchain transaction comprising the authentication result
transmitting the 
Allowable Subject Matter

	Claims 1-4 and 7-20 are allowed.
	The claims are directed to novel and non-obvious computer-implemented methods, one or more non-transitory computer-readable storage medias and systems, that require, at least in part, obtaining, from the blockchain, the first blockchain transaction; obtaining the authentication result; adding, to the blockchain, a second blockchain transaction comprising the authentication result; obtaining, from the blockchain, the second blockchain transaction comprising the authentication result; and transmitting the authentication result to the first entity for the first entity to authenticate the user based on the authentication result and (i) grant the user access to the first entity when the authentication result indicates that the DID is registered with the second entity or (ii) deny the user access to the first entity when the authentication result indicates that the DID is registered with the second entity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435